902 F.2d 962
53 Fair Empl.Prac.Cas.  304, 284 U.S.App.D.C. 136
Janice BYRD, Appellant,v.Cassandra A. PYLE, Executrix, et al.
No. 89-7225.
United States Court of Appeals,District of Columbia Circuit.
April 25, 1990.Rehearing and Rehearing En Banc Denied June 18, 1990.

Prior report:  D.C.C., 728 F.Supp. 1.
Before EDWARDS, SILBERMAN and WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion to vacate and to remand the case to the District Court, it is


2
ORDERED that the motion is granted and this case is remanded to the District Court with instructions to vacate the judgment and to dismiss the complaint with prejudice.  See U.S. v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).


3
It is FURTHER ORDERED that the Clerk transmit a certified copy of this order to the District Court in lieu of formal mandate.